Citation Nr: 1638256	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  06-01 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for vitiligo, to include as secondary to herbicide exposure and/or service-connected conditions. 
 
2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure and/or service-connected conditions.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION

The Veteran had active service from February 1968 to January 1970. 

This appeal comes before the Board of Veterans' Appeals (Board) from September 2004, and December 2008 rating decisions of the RO in Waco, Texas.

In August 2003, the Veteran testified before a Veterans Service Representative at the RO.  In June 2006, the Veteran testified before a Decision Review Officer at the RO.  A transcript of each hearing is of record. 

In a decision dated in June 2010, the Board declined to reopen the Veteran's claim of entitlement to service connection for vitiligo.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court). 

In an Order dated in December 2010, pursuant to a Joint Motion for Remand (JMR), the Court vacated the Board's June 2010 decision in pertinent part, and remanded that issue back to the Board for development consistent with the Joint Motion.

In July 2011, the Board reopened service connection for vitiligo and remanded the issue for additional evidentiary development.  The Board also remanded the issue of service connection for renal cell carcinoma, which was in appellate status at that time and which had also been the subject of the Joint Motion.  Subsequently, the RO granted service connection for renal cell carcinoma, completely resolving the appeal as to that issue. 

Although not addressed in the Board's June 2010 decision and not a subject of the Joint Motion, the Board (in July 2011) remanded the issue of service connection for hypertension for clarification from the RO as to the status of that appeal.

In March 2013, the Board again remanded the Veteran's claims for additional development.  That development having been completed, these claims have once again returned to the Board for adjudication.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for vitiligo is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record is at least in relative equipoise as to whether the Veteran's currently diagnosed hypertension is etiologically related to his service-connected diabetes mellitus type II, as evidenced by the presence of the Veteran's renal insufficiency, which according to the December 2012 VA examiner is a highly indicative factor of such relationship.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension on a secondary basis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

A review of the claims file also shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected condition proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected condition.  38 C.F.R. § 3.310(a)-(b).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Certain chronic diseases, such as hypertension, may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record. A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran contends that he currently suffers from hypertension that is the result of military service.  In particular, the Veteran has claimed that his condition resulted from exposure to Agent Orange in the military.  Additionally, the Veteran has alleged and provided medical articles claiming a possible relationship between hypertension and his diabetes.

A review of the Veteran's service personnel records reveals that he had service on the landmass of Vietnam during the presumptive period, therefore, exposure to herbicides is conceded.

A review of the Veteran's service treatment records is absent for any discussion of treatment or diagnosis of hypertension.

A review of the Veteran's outpatient treatment records shows that he was diagnosed with hypertension in 1990 and has been treated since that time with medication.  There was no discussion of etiology, to include any relationship to military service or service-connected disabilities.

The Veteran was provided with a VA examination in December 2012.  The VA examiner opined that it is less likely than not that diagnosed hypertension was related to military service, diabetes mellitus, or renal cancer.  The examiner noted there was no evidence of hypertension during military service and that there was no evidence that the Veteran had renal insufficiency.  The examiner further provided that, if the Veteran did have the presence of renal insufficiency, it would serve to suggest that the Veteran's hypertension and diabetes mellitus were etiologically related.

The Veteran was provided with an addendum opinion to the December 2012 VA examination in September 2013.  Upon a review of the claims file, the VA examiner found that the Veteran has a diagnosis of hypertension.  The examiner has opined that the claimed condition of hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the claims in-service injury, event, or illness.  A supportive rationale explained that reviewing service treatment records from 1968 to 1974 does not reveal any hypertensive episodes.  Reviewing further medical records reveals circa 1990, the Veteran had elevated blood pressure of 140/100 mmHg and was started on antihypertensive medication.  In conclusion, the examiner stated that hypertension did not occur during military service.

Private treatment records in November 2014 showed that the Veteran received treatment for uncontrolled hypertension.  There was no discussion of etiology, to include any relationship to military service or service-connected disabilities.

Analysis

When resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.
The Board notes that the Veteran has a current disability, as shown in the outpatient treatment records and VA examinations.  Additionally, the Board finds that, via the Veteran's competent and credible lay statements, he has provided an indication of an in-service injury by way of conceded exposure to Agent Orange via service in Vietnam as well as a possible secondary relationship to his service-connected diabetes mellitus type II.

Thus, the issue turns upon a finding of nexus between the claimed in-service Agent Orange exposure and/or service-connected diabetes mellitus type II and the later development of hypertension.  

First, in regard to the issue of herbicide exposure, for purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii) , 3.309(e) (2015).

The following diseases are deemed associated with herbicide exposure, under current law: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).   38 C.F.R. § 3.309(e) (2015).  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 2014) and 38 C.F.R. § 3.307(d) (2015) are also satisfied.

For purposes of presumptive service connection based on exposure to an herbicide agent, the diseases listed at section 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2015).

Here, the Board notes that, although the Veteran does have conceded herbicide exposure in military service, hypertension is not one of the diseases listed for consideration of such presumption.  As such, the presumption is not for application in this case.

However, the Veteran may also establish service connection for his hypertension directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of herbicide exposure under 38 C.F.R. §§ 3.309 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303.

Following the Veteran's discharge from the service, the first medical evidence of any kind referring to any problem with hypertension was in 1990. The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).

The only probative medical evidence in regard to the issue of direct service connection of the Veteran's hypertension is provided via the 2012 and 2013 VA examinations.  Here, the examiners are found to be both competent and credible, as each was a licensed medical professional and provided a thorough opinion with supported rationale.  Upon reviewing the particulars of the Veteran's case and applying such facts to the established medical research regarding herbicide exposure and hypertension, the examiner found that it was less likely than not that the Veteran's hypertension was related to any in-service event, injury, or illness, to include herbicide exposure.   This was supported by the fact that medical research has not shown the development of hypertension as a result of exposure to herbicides as well as the delayed onset from exposure in the 1970s to diagnosis in 1990.

The only other evidence in the claims file supporting the existence of hypertension that has been caused or aggravated by military service is the Veteran's own statements.  The Board notes that the Veteran is competent to testify as to a condition within his knowledge and personal observation.  Barr v. Nicholson, 21 Vet. App. 303, 308-10 (2007).   However, it is clear, based on a detailed review of the statements overall, that the Veteran has no actual specialized knowledge of medicine in general, or cardiology more particularly, and that he is merely speculating as to whether he has hypertension that is related to his military service.  In this regard, he is not competent to diagnose or provide an etiology for hypertension, as such diagnosis or nexus requires specialized medical knowledge and specific testing.  See 38 C.F.R. § 3.159 (stating that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  The Veteran may be able to describe the subjective manifestations of his hypertension, but the Board finds the VA opinion that any hypertension that the Veteran currently experiences is not due to military service or herbicide exposure more probative.  The Veteran's statements are outweighed by the medical evidence of record, specifically the VA examinations. 

In regard to the theory of secondary service connection to the Veteran's service-connected diabetes mellitus type II, the most probative medical evidence is again provided via the VA examinations of record.  Specifically, it was noted that, in light of medical research and knowledge, with a diagnosis of renal dysfunction, there can be a relationship between diabetes and hypertension as one accompanies the other.  Although the VA examiner found that the Veteran did not have a diagnosis of renal dysfunction and, therefore, his hypertension was not etiologically related to his diabetes mellitus type II, the Board finds that this finding was not based on the correct facts of the case.  This is particularly true because the Veteran had just been service-connected for renal carcinoma as of an August 2012 Rating Decision, which was evaluated based upon renal insufficiency, several months before the VA examination.   See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal)).  Because the Veteran does have a diagnosed renal dysfunction via the service-connected renal carcinoma, there is at least an indication via the suggestion of interplay and the highly indicative factor of the presence of renal insufficiency in hypertensive patients with diabetes mellitus type II by the 2012 VA examiner.  As such, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's hypertension is caused by or otherwise related to his diabetes mellitus type II.

Accordingly, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection for hypertension is warranted.  See 38 U.S.C.A. § 5107 (b).  The Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for hypertension, as secondary to the service-connected diabetes mellitus type II, is granted.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 268.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  Id. at 271.

Here, in March 2013, the Board previously remanded the Veteran's claim for an addendum VA examination opinion to the October 2011 VA examination for the Veteran's vitiligo.  Specifically, the Board requested for the VA examiner to provide an opinion regarding any potential aggravation of the Veteran's vitiligo by his service-connected posttraumatic stress disorder (PTSD) in light of previously submitted medical literature discussing such a potential relationship.

The Veteran's claims file, to include the submitted medical literature, was reviewed by the VA examiner in a November 2013 opinion.  Although the VA examiner rendered opinions regarding any potential relationship to military service and a direct causal relationship by PTSD, there was no discussion of any potential aggravation of the Veteran's vitiligo by his PTSD.

Accordingly, the Board finds that the November 2013 VA addendum opinion was incomplete and, therefore, failed to adequately address all the issues directed by the previous March 2013 Remand.  Such medical evidence is necessary in order to provide the Veteran proper adjudication of his claim, which includes aggravation by PTSD as one of the bases.  As such, the Veteran's claims file must once again be returned to the October 2011 VA examiner for an additional addendum opinion in order to adequately address the issue of aggravation in light of the submitted medical literature cited by the Board in its previous Remands.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, obtain a supplemental opinion from the clinician who provided the October 2011 opinion on vitiligo.  If the same clinician is not available, obtain an opinion from another medical professional.  If the clinician determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be asked to report for an examination as a matter of course, if it is not found to be necessary by the clinician.  The claims folder must be made available to and reviewed by the clinician.  The clinician is asked to address the following: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of vitiligo was caused by or results from his service-connected his PTSD?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's diagnosis of vitiligo has progressed at a greater rate than normally expected due to or as result of his service-connected PTSD?

The examiner is asked to address, in his or her rationale, the significance of the articles, found in the claims file, entitled, "Analysis of the Cause of Chemical Induced Contact/Occupational Vitiligo" and "Stress Proteins in Autoimmune  Depigmentation." 

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 268. 

4. After completing the above action, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


